Exhibit 10.5
ATHENS FEDERAL COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (the “Agreement”) is
amended and restated this 1st day of April, 2010, by and between Athens Federal
Community Bank, a savings association located in Athens, Tennessee (the “Bank”),
and Jeffrey L. Cunningham (the “Executive”).
The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.
Article 1
Definitions
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1  
“Account Value” means the amount shown on Schedule A under the heading Account
Value. The parties expressly acknowledge that the Account Value may be different
than the liability that should be accrued by the Bank, under U.S. Generally
Accepted Accounting Principles (“GAAP”), for the Bank’s obligation to the
Executive under this Agreement. The Account Value on any date other than the end
of a Plan Year shall be determined by adding the prorated increase attributable
for the current Plan Year to the Account Value for the previous Plan Year.
  1.2  
“Beneficiary” means each designated person or entity, or the estate of the
Executive, entitled to any benefits upon the death of the Executive pursuant to
Article 4.
  1.3  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.
  1.4  
“Board” means the Board of Directors of the Bank as from time to time
constituted.
  1.5  
“Change in Control” means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Code Section 409A and regulations thereunder.
  1.6  
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, including such regulations and guidance as may be
promulgated after the Effective Date of this Agreement.
  1.7  
“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less

 

 



--------------------------------------------------------------------------------



 



   
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees or directors of the Bank. Medical determination of Disability may be
made by either the Social Security Administration or by the provider of an
accident or health plan covering employees or director’s of the Bank provided
that the definition of “disability” applied under such insurance program
complies with the requirements of the preceding sentence. Upon the request of
the Plan Administrator, the Executive must submit proof to the Plan
Administrator of the Social Security Administration’s or the provider’s
determination.
  1.8  
“Early Involuntary Termination” means that the Executive, prior to his Normal
Retirement Age, has experienced a Separation from Service, following receipt of
a written notification from the Bank that such Separation from Service has
occurred for reasons other than Termination for Cause, Disability, or Early
Voluntary Termination.
  1.9  
“Early Voluntary Termination” means that the Executive, prior to his Normal
Retirement Age, experiences a Separation from Service for reasons other than
Termination for Cause, Disability, death of the Executive or Early Involuntary
Termination.
  1.10  
“Effective Date” means January 1, 2007.
  1.11  
“Normal Retirement Age” means the Executive attaining age fifty-eight (58).
  1.12  
“Plan Administrator” means the Board or committee or person that the Board shall
appoint from time to time
  1.13  
“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.
  1.14  
“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.
  1.15  
“Separation from Service” means the termination of the Executive’s employment
with the Bank. Whether a Separation from Service takes place is determined in
accordance with the requirements of Code Section 409A based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Bank and the Executive intended for the Executive to provide
significant services for the Bank following such termination. A Separation from
Service will not have occurred if:

  (a)  
the Executive continues to provide services as an employee of the Bank at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three (3) full calendar years of
employment (or, if employed less than three (3) years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three (3) full calendar
years of employment (or, if less, such lesser period), or
    (b)  
the Executive continues to provide services to the Bank in a capacity other than
as an employee of the Bank at an annual rate that is fifty percent (50%) or more
of the services rendered, on average, during the immediately preceding three
(3) full calendar years of employment (or if employed less than three (3) years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three (3) full calendar years of employment (or if less, such lesser period).

 

2



--------------------------------------------------------------------------------



 



   
The Executive’s employment relationship will be treated as continuing intact
while the Executive is on military leave, sick leave or other bona fide leave of
absence if the period of such leave of absence does not exceed six (6) months,
or, if longer, so long as the Executive’s right to reemployment with the Bank is
provided either by statute or by contract. If the period of leave exceeds six
(6) months and there is no right to reemployment, a Separation from Service will
be deemed to have occurred as of the first date immediately following such six
(6) month period.
  1.16  
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
is publicly traded on an established securities market or otherwise, as
determined by the Plan Administrator based on the twelve (12) month period
ending each December 31 (the “identification period”). If the Executive is
determined to be a Specified Employee for an identification period, the
Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12) month period that begins on the first day of
the fourth month following the close of the identification period.
  1.17  
“Termination for Cause” means Separation from Service by action of the Board of
Directors or a banking regulatory agency resulting from the Executive’s:

  (a)  
Gross negligence or gross neglect of duties to the Bank; or
    (b)  
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or
    (c)  
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Bank.

Article 2
Distributions During Lifetime

2.1  
Normal Retirement Benefit, Upon the Executive’s Separation from Service on or
after attaining his Normal Retirement Age for any reason other than death or a
Termination for Cause, the Bank shall distribute to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Agreement.

  2.1.1  
Amount of Benefit. The annual benefit under this Section 2.1 is One Hundred
Sixty Thousand Dollars ($160,000).
    2.1.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first
business day of the month following the Executive’s Separation from Service. The
annual benefit shall be distributed to the Executive for twenty (20) years.

2.2  
Early Voluntary Termination Benefit. If Early Voluntary Termination occurs, the
Bank shall distribute to the Executive the benefit described in this Section 2.2
in lieu of any other benefit under this Agreement.

 

3



--------------------------------------------------------------------------------



 



  2.2.1  
Amount of Benefit. The benefit under this Section 2.2 is the vested Account
Value determined as of the end of the Plan Year preceding Separation from
Service.
       
For the purpose of this provision, the Executive shall be vested in the Account
Value as follows:

          As of Date   Vested Percentage  
December 31, 2008
    28.57 %
December 31, 2009
    37.50 %
December 31, 2010
    46.43 %
December 31, 2011
    55.36 %
December 31, 2012
    64.29 %
December 31, 2013
    73.22 %
December 31, 2014
    82.15 %
December 31, 2015
    91.08 %
December 31, 2016
    100.00 %

  2.2.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first
business day of the month following Normal Retirement Age. The annual benefit
shall be distributed to the Executive for twenty (20) years.

2.3  
Early Involuntary Termination Benefit. If an Early Involuntary Termination
occurs, the Bank shall distribute to the Executive the benefit described in this
Section 2.3 in lieu of any other benefit under this Agreement.

  2.3.1  
Amount of Benefit. The benefit under this Section 2.3 is one hundred percent
(100%) of the Account Value determined as of the end of the Plan Year preceding
Separation from Service.
    2.3.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first
business day of the month following Normal Retirement Age. The annual benefit
shall be distributed to the Executive for twenty (20) years.

2.4  
Disability Benefit. If the Executive experiences a Disability which results in a
Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

  2.4.1  
Amount of Benefit. The benefit under this Section 2.4 is one hundred percent
(100%) of the Account Value determined as of the end of the Plan Year preceding
Separation from Service.
    2.4.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first
business day of the month following the date of Separation of Service resulting
from such Disability determination. The annual benefit shall be distributed to
the Executive for twenty (20) years.

 

4



--------------------------------------------------------------------------------



 



2.5  
Change in Control Benefit. Notwithstanding anything herein to the contrary, if a
Change in Control occurs followed by a Separation from Service for any reason
other than a Termination for Cause, the Bank shall distribute to the Executive
the benefit described in this Section 2.5 in lieu of any other benefit under
this Agreement.

  2.5.1  
Amount of Benefit. The benefit under this Section 2.5 is one hundred percent
(100%) of the Normal Retirement Benefit amount described in Section 2.1.1.
    2.5.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first
business day of the month following Normal Retirement Age. The annual benefit
shall be distributed to the Executive for twenty (20) years.

2.6  
Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service, the provisions of this Section 2.6 shall govern all
distributions hereunder. Benefit distributions that are made due to a Separation
from Service occurring while the Executive is a Specified Employee shall not be
made during the first six (6) months following Separation from Service. Rather,
any distribution which would otherwise be paid to the Executive during such
period shall be accumulated and paid to the Executive in a lump sum on the first
business day of the seventh month following the Separation from Service. All
subsequent distributions shall be paid in the manner specified. Notwithstanding
the forgoing, no such delay or continued delay in payments shall be required
following the death of the Executive.
  2.7  
Distributions Upon Income Inclusion Under Code Section 409A. If any amount is
required to be included in income by the Executive prior to receipt due to a
failure of this Agreement to meet the requirements of Code Section 409A, the
Executive may petition the Plan Administrator for a distribution of that portion
of the amount the Bank has accrued with respect to the Bank’s obligations
hereunder that is required to be included in the Executive’s income. Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Bank shall distribute to the Executive immediately available funds in an amount
equal to the portion of the amount the Bank has accrued with respect to the
Bank’s obligations hereunder required to be included in income as a result of
the failure of this Agreement to meet the requirements of Code Section 409A,
within ninety (90) days of the date when the Executive’s petition is granted.
Such a distribution shall affect and reduce the Executive’s benefits to be paid
under this Agreement.
  2.8  
Change in Form or Timing of Distributions. For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

  (a)  
may not accelerate the time or schedule of any distribution, except as provided
in Code Section 409A and the regulations thereunder;
    (b)  
must be made at least twelve (12) months prior to the first scheduled
distribution;
    (c)  
must delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution was originally scheduled to be made; and
    (d)  
must take effect not less than twelve (12) months after the amendment is made.

 

5



--------------------------------------------------------------------------------



 



Article 3
Distribution at Death

3.1  
Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 3.1 This benefit shall be distributed in lieu of any benefits under
Article 2.

  3.1.1  
Amount of Benefit. The benefit under this Section 3.1 is the Normal Retirement
Benefit amount described in Section 2.1.1.
    3.1.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Beneficiary in twelve (12) equal monthly installments for twenty (20) years
commencing the last day of the month following receipt by the Bank of the
Executive’s death certificate.

3.2  
Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.
  3.3  
Death After Separation from Service But Before Benefit Distributions Commence.
If the Executive is entitled to benefit distributions under this Agreement but
dies prior to the commencement of said benefit distributions, the Bank shall
distribute to the Beneficiary the same benefits to which the Executive was
entitled prior to death, except that the benefit distributions shall commence
within thirty (30) days following receipt by the Bank of the Executive’s death
certificate.

Article 4
Beneficiaries

4.1  
In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other plan
of the Bank in which the Executive participates.
  4.2  
Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.
  4.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 

6



--------------------------------------------------------------------------------



 



4.4  
No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, any benefits shall be paid to the Executive’s estate.
  4.5  
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall be completely discharge liability
under the Agreement equal to such distribution amount.

Article 5
General Limitations

5.1  
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated due to a Termination for
Cause.
  5.2  
Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage for material misstatements of
fact made by the Executive on an application for such life insurance.
  5.3  
Regulatory Exclusions. Notwithstanding any provision of this Agreement to the
contrary:

  (a)  
If the Executive is suspended and/or temporarily prohibited from participating
in the conduct of the Bank’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act, as amended (“FDIA”) (12 U.S.C
1818(e)(3) and (g)(1)), the Bank’s obligations under the Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may at its discretion
(i) pay the Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.
    (b)  
If the Executive is removed and/or permanently prohibited from participating in
the conduct of the Banks affairs by an order issued under Sections 8(e)(4) or
8(g)(1) of FDIA (12 U.S C. 1818(e)(4) and (g)(1)), all obligations of the Bank
under this Agreement shall terminate, as of the effective date of the order, but
the vested rights of the contracting parties shall not be affected.
    (c)  
If the Bank is in default (as defined in Section 3(x)(1) of the FDIA) all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting patties.
    (d)  
All obligations under this Agreement shall be terminated, except to the extent
determined that continuation of this Agreement is necessary for the continued
operation of the Bank: (i) by the Director of the Office of Thrift Supervision
(“Director of OTS”), or his or her designee, at the time that the Federal
Deposit Insurance Corporation (“FDIC”) enters into

 

7



--------------------------------------------------------------------------------



 



     
an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) of the FDIA, or (ii) by the Director of the
OTS, or his or her designee, at the time that the Director of the OTS, or his or
her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition. Any rights of the parties that have
already vested, however, shall not be affected by such action.
    5.3.2  
Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC 1828(k) and FDIC Regulation 12 CFR
Part 359, Golden Parachute Indemnification Payments and any regulations
promulgated thereunder.

Article 6
Administration of Agreement

6.1  
Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.
  6.2  
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
including acting through a duly appointed representative, and may, from time to
time, consult with counsel, who may be counsel to the Bank.
  6.3  
Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.
  6.4  
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.
  6.5  
Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of the death, Disability or
Separation from Service of the Executive and such other pertinent information as
the Plan Administrator may reasonably require.
  6.6  
Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.

 

8



--------------------------------------------------------------------------------



 



Article 7
Claims And Review Procedures

7.1  
Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:

  7.1.1  
Initiation — Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.
    7.1.2  
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.
    7.1.3  
Notice of Decision. If the Plan Administrator denies part or the entire claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

  (a)  
The specific reasons for the denial;
    (b)  
A reference to the specific provisions of the Agreement on which the denial is
based;
    (c)  
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;
    (d)  
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and
    (e)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

7.2  
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

  7.2.1  
Initiation — Written Request. To initiate the review, the claimant, within sixty
(60) days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.
    7.2.2  
Additional Submissions — Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

9



--------------------------------------------------------------------------------



 



  7.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
    7.2.4  
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60) day period that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.
    7.2.5  
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

  (a)  
The specific reasons for the denial;
    (b)  
A reference to the specific provisions of the Agreement on which the denial is
based;
    (c)  
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and
    (d)  
A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8
Amendments and Termination

8.1  
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its banking
regulators or to comply with legislative or tax law provisions or changes
thereto, including without limitation Code Section 409A and any and all
regulations and guidance promulgated thereunder.
  8.2  
Plan Termination Generally. Except as otherwise provided herein, this Agreement
may be terminated only by a written agreement signed by the Bank and the
Executive. Upon such termination of the Agreement in accordance with this
Section 8.2, the benefit shall be 100% of the Account Value determined as of the
date the Agreement is terminated. Except as provided in Section 8.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, upon such termination, benefit distributions will be
made at the earliest distribution event permitted under Article 2 or Article 3.

 

10



--------------------------------------------------------------------------------



 



8.3  
Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, the Bank may, in its sole discretion, terminate this
Agreement by unilateral action; provided that, if the Bank terminates this
Agreement in accordance with Section 8.3, it shall do so in conformity with one
of the following circumstances:

  (a)  
Upon the Bank’s dissolution or with the approval of a bankruptcy court, provided
that all distributions are made no later than the end of the tax year in which
the Executive is required to include any portion of the amounts deferred under
the Agreement in his gross income; or
    (b)  
Upon the Bank’s termination of this and all other non-account balance plans (as
referenced in Code Section 409A or the regulations thereunder), provided that
all distributions are made no later than the end of the tax year in which the
Executive, is required to include any portion of the amounts deferred under the
Agreement in his gross income, and that the Bank does not adopt any new
non-account balance plans for a minimum of five (5) years following the date of
such termination;

In which case, the Bank may distribute the Account Value, determined as of the
date of the termination of the Agreement, to the Executive in a lump sum subject
to the above terms.
Article 9
Miscellaneous

9.1  
Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.
  9.2  
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
interfere with the Bank’s right to discharge the Executive. It does not require
the Executive to remain an employee nor interfere with the Executive’s right to
terminate employment at any time.
  9.3  
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.
  9.4  
Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.
  9.5  
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of Tennessee, except to the extent preempted by the laws of
the United States of America.
  9.6  
Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.

 

11



--------------------------------------------------------------------------------



 



9.7  
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or. survivor entity.
  9.8  
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.
  9.9  
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.
  9.10  
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative acts do not violate Code Section 409A.
  9.11  
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.
  9.12  
Validity. If any provision of this Agreement shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof; but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
  9.13  
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

Athens Federal Community Bank
106 West Washington Aveune
Athens, TN 37303-3545
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

9.14  
Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Executive (or the Beneficiary in the event
of the Executive’s death) at the earliest date the Bank reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

 

12



--------------------------------------------------------------------------------



 



9.15  
Compliance with Code Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A; provided, however, the Bank
shall be under no obligation to indemnify the Executive for any tax liabilities
incurred by the Executive with respect to the Agreement, including but not
limited to Code Section 409A.

[Signature Page to Follow]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

         
EXECUTIVE
  ATHENS FEDERAL COMMUNITY BANK
 
       
/s/ Jeffrey L. Cunningham
  By   /s/ Larry D. Wallace
 
       
Jeffrey L. Cunningham
      Larry D. Wallace
 
      Title Chairman of the Board of Directors

            ATHENS FEDERAL COUMMUNITY BANK
      By    /s/ G. Scott Hannah       G. Scott Hannah        Title:  
Compensation Committee Chairman     

 

14



--------------------------------------------------------------------------------



 



Schedule A

         
ClarkConsulting
      Plan Year Reporting
 
       
 
  Salary Continuation Plan    
 
       
 
  Hypothetical Termination Benefits Schedule

 

Jeffrey Cunningham

                                                                               
                                              Early Voluntary     Early
Involuntary                                     Pre-retire   Birth Date:
3/20/1958     Termination 2     Termination 2     Disability 2     Change in
Control 2     Death   Plan Anniversary Date: 1/1/2008     Annual Benefit    
Annual Benefit     Annual Benefit     Annual Benefit     Benefit 2   Normal
Retirement: 3/20/2016, Age 58     Amount Payable at     Amount Payable at    
Amount Payable at     Amount Payable at     Annual   Normal Retirement Payment:
Monthly for 20 years     Normal Retirement Age     Normal Retirement Age    
Separation from Service     Normal Retirement Age     Benefit       Discount    
Benefit     Account             Based On             Based On             Based
On             Benefit     Benefit   Values   Rate     Level     Value    
Vesting     Account Value     Vesting     Account Value     Vesting     Account
Value     Vesting     Based On     Based On   as of   (1)     (2)     (3)    
(4)     (5)     (6)     (7)     (8)     (9)     (10)     (11)     (12)  
Dec 20081
    7.00 %     160,000       356,143       28.57 %     15,611       100 %    
54,640       100 %     32,942       100 %     160,000       160,000  
Dec 2009
    7.00 %     160,000       506,901       37.50 %     27,198       100 %    
72,527       100 %     46,886       100 %     160,000       160,000  
Dec 2010
    7.00 %     160,000       668,556       46.43 %     41,419       100 %    
89,208       100 %     61,839       100 %     160,000       160,000  
Dec 2011
    7.00 %     160,000       841,898       55.36 %     57,997       100 %    
104,764       100 %     77,872       100 %     160,000       160,000  
Dec 2012
    7.00 %     160,000       1,027,770       64.29 %     76,679       100 %    
119,271       100 %     95,065       100 %     160,000       160,000  
Dec 2013
    7.00 %     160,000       1,227,080       73.22 %     97,237       100 %    
132,801       100 %     113,500       100 %     160,000       160,000  
Dec 2014
    7.00 %     160,000       1,440,797       82.15 %     119,461       100 %    
145,418       100 %     133,268       100 %     160,000       160,000  
Dec 2015
    7.00 %     160,000       1,669,964       91.08 %     143,164       100 %    
157,184       100 %     154,465       100 %     160,000       160,000  
Mar 2016
    7.00 %     160,000       1,729,799       100.00 %     160,000       100 %  
  160,000       100 %     160,000       100 %     160,000       160,000  

March 20, 2016 Retirement; April 1, 2016 First Payment Date

      1    
The first line reflects 7 months of data, June 2008 to December 2008.
  2    
The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 240 monthly payments.
  *  
The purpose of this hypothetical illustration is to show the participant’s
annual benefit based on various termination assumptions. Actual benefits are
based on the terms and provisions the plan agreement. Consequently, actual
benefits may differ from those shown on this Hypothetical Termination Benefits
Schedule.

 

